ON REHEARING
MADDOX, Justice.
This Court granted the applications for rehearing filed by the parties and directed the parties to address the question of the mootness of the pending appeals.
The parties have filed their respective briefs, and in his brief, the Attorney General states:
“It is the opinion and position of the Attorney General that these cases are moot and the Court’s previous opinion in these cases should be withdrawn.”
The Retirement Systems admit that “[i]t is possible that events which have occurred since these cases were filed may have made the ultimate merits of these cases moot”; nevertheless, the Retirement Systems suggest the following procedure: “... [appellants suggest that the Court should withdraw its earlier opinion and simply reverse the lower court’s decisions in these cases and return them to the Circuit Court for determination on the question of mootness.”
The Retirement Systems argue that this Court’s earlier decision has placed a “serious cloud” over the operation of the two Systems, and has had a “chilling effect” on Retirement Systems’ investments.
Upon consideration of the briefs of the parties, and the admissions of fact made therein, we conclude that the pending appeals are now moot. We hereby withdraw the opinions originally rendered in these appeals, and dismiss the appeals.
We are aware that the holding of this Court on original submission caused substantial fears on the part of some about the Retirement Systems’ investments. The withdrawal of the opinion should allay these fears, but, if not, the Systems are free to seek legislation which would clearly support the position the Systems took on these appeals. For example, we note that the Legislature, after our release of the original opinion, adopted a resolution declaring that the Retirement Systems are “public corporations.” 1983 Ala.Acts, Act 83-6.
ORIGINAL OPINION OF SEPTEMBER 17, 1982, AND EXTENDED OPINION OF MARCH 11, 1983, WITHDRAWN; APPEALS DISMISSED.
TORBERT, C.J., and FAULKNER, JONES, ALMON, SHORES, EMBRY, BEATTY and ADAMS, JJ., concur.